DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on November 2, 2020.  These drawings are acceptable.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “providing, by a first imaging device..”, “providing, by a second imaging device…” in claims 21, 32 and 38. Note that with regards to “first imaging device” and the “second imaging device”, claims 26-28 and 36-37 do not invoke interpretation under 35 USC 112(f) as the claims set forth sufficient structure for the claimed first and second imaging devices.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-31, 33-37 and 39-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 22-31, 33-37 and 39-40 recites the limitation "The navigation system" in line 1 of the respective claims.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, Examiner assumes Applicant intended to refer to the – method – instead of the “system”.  
24 recites the limitation "the navigation unit" in line 7.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 23-25, 32 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Funda et al. (US Patent No. 5,417,210), as cited by Applicant, in view of Sasso (US Pub No. 2003/0196671), Maschke (US Pub No. 2008/0247506), as cited by Applicant, Harris et al. (US Pub No. 2006/0127880), as cited by Applicant, and Simon et al. (US Pub No. 2013/0314440), or, as an alternative to Simon et al., Gogin et al. (US Pub No. 2011/0201915). 
With regards to claims 21, 32, 38, Funda et al. disclose a method of displaying a device relative to a subject and identifying soft tissues of the subject during a surgical procedure executed by a user upon the subject, the method comprising:
note that the “first imaging device” has been interpreted as corresponding to a stereomicroscope, microscope, or endoscope, and equivalents thereof, as set forth in paragraph [0008] of the corresponding PG-Pub 2018/0153383), a first view of the subject during the surgical procedure, the first view having a first field of view and a first image plane (column 17, lines 1-24; column 6, lines 7-24), and
producing, by the first imaging device, first image data (referring to data corresponding to the first or second images) representative of the first view during the surgical procedure (column 17, lines 1-24); and 
receiving the first image data (column 17, lines 1-24),
processing and analyzing the first image data to identify the anatomical parts of the subject (column 17, lines 1-24, referring to the use of known image processing techniques to extract edge information from the images, which would inherently correspond to anatomical parts which are present in the image and associated with edges);
generating segmentalized areas (i.e. extracted edge information) of the first view of the subject corresponding to image boundaries of the anatomical parts (column 17, lines 1-24), 
generating overlay image data (i.e. data associated with overlaid edge information) of the first image data containing segment regions corresponding to the segmentalized areas (column 17, lines 1-24),

combining the first image data and the overlay image to effect superimposition of the overlay image on the first view of the subject via alignment of the segment regions to respective ones of the anatomical parts (column 17, lines 1-24, referring to the stereoscopic display produced with a live video signal with overlaid/superimposed edge information), and
transmitting the combined first image data and the overlay image to a first display for display thereon (column 17, lines 1-24; column 9, lines 59-65, referring to the stereoscopic display produced with a live video signal with overlaid/superimposed edge information in one input channel, wherein the image is displayed to a surgeon during the surgical procedure);
displaying, by the first display, a first picture of the superimposition of the overlay image on the first view (column 17, lines 1-24; column 9, lines 59-65, referring to the display of the image to a surgeon during the surgical procedure).
However, Funda et al. do not specifically disclose that the identified anatomical parts are soft tissues including muscle, dura and nerves. 
Further, Funda et al. do not specifically disclose providing, by a second imaging device (i.e. note that the “second imaging device” has been interpreted as corresponding to an MRI, fluoroscope, CT device, and equivalents thereof, as set forth in paragraph [0008] of the corresponding instant PG-Pub) a second view of the subject during the surgical procedure, the second view having a second field of view and a 
Further, Funda et al. do not specifically disclose that processing and analyzing the first image data to identify the soft tissues is based on stored characteristics of soft tissues.
Additionally, Funda et al. do not specifically disclose receiving the second image data.
Furthermore, Funda et al. do not specifically disclose that their method further comprises processing and analyzing the second image data to identify a device captured in the second view, calculating device position data in accordance with the position of the device in the subject, and adapting a nominal anatomical model to an anatomical structure recognized in the second image data to produce a modified anatomical model and modified anatomical model image data representative of the modified anatomical model, and combining the modified anatomical image data and the device position data to effect superimposition of the device position data on the modified anatomical model image data, and transmitting the combined modified anatomical image data and the device position data to the first display for display thereon.
Further, Funda et al. do not specifically disclose displaying, by the first display, a second picture of the superimposition of the device position data on the modified anatomical model image data.

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the surgical procedure of Funda et al. to be a spinal surgical procedure (and thus have the first image data of Funda et al. would include the spine, which would inherently comprise of soft tissues including muscle, dura and nerves, and therefore the identified anatomical parts would include muscle, dura and nerves), as taught by Sasso et al., in order to stabilize and/or fuse portions of the spine or to correct various spinal deformities or degenerative conditions (paragraph [0003]).
However, the above combined references do not specifically disclose providing, by a second imaging device (i.e. note that the “second imaging device” has been interpreted as corresponding to an MRI, fluoroscope, CT device, and equivalents thereof, as set forth in paragraph [0008] of the corresponding instant PG-Pub) a second view of the subject during the surgical procedure, the second view having a second field of view and a second image plane, the second image plane being angled relative to the first image plane such that a depth of an instrument inserted into the subject along a direction extending into the first image plane is visible, and producing, by the second 
Further, they do not specifically disclose that processing and analyzing the first image data to identify the soft tissues is based on stored characteristics of soft tissues
Additionally, they do not specifically disclose receiving the second image data.
Furthermore, they do not specifically disclose that their method further comprises processing and analyzing the second image data to identify a device captured in the second view, calculating device position data in accordance with the position of the device in the subject, and adapting a nominal anatomical model to an anatomical structure recognized in the second image data to produce a modified anatomical model and modified anatomical model image data representative of the modified anatomical model, and combining the modified anatomical image data and the device position data to effect superimposition of the device position data on the modified anatomical model image data, and transmitting the combined modified anatomical image data and the device position data to the first display for display thereon.
Further, Funda et al. do not specifically disclose displaying, by the first display, a second picture of the superimposition of the device position data on the modified anatomical model image data.
Maschke discloses an x-ray device comprising of a movable C-arm (41) with an x-ray emitter (2) and x-ray detector (3) (paragraphs [0026], [0028], note that the C-arm is able to move by at least an angle of 180 degrees and thus a view (i.e. “second view”) of said subject can have a second image plane and a second field of view intersecting said first field of view and said second image plane can be angled with respect to said 

However, the above combined references do not specifically disclose that their method further comprises adapting a nominal anatomical model to an anatomical structure recognized in the second image data to produce a modified anatomical model and modified anatomical model image data representative of the modified anatomical model, wherein the device position data is combined with the modified anatomical 
Furthermore, the above combined references do not specifically disclose that the processing and analyzing of the first image data to identify the soft tissues is based on stored characteristics of soft tissues.
Harris et al. disclose a computerized device and method for capturing an image of a structure of interest in a tissue sample, such as by using a microscope or endoscope, and using a structure-identification algorithm which correlates at least one cellular pattern in a given tissue type with a presence of a structure of interest for the given tissue type to identify different anatomical structures (paragraphs [0004]-[0005], [0023], [0031]-[0035], [0037], Table 3 (i.e. paragraphs [0043]-[0095]); Figure 2, Table 1, note that the structure-identification algorithm comprises of identifying different anatomical parts of the subject based on stored characteristics, such as density maps). The output of the structure-identification algorithm is an image which presents the identified different anatomical parts with distinguishing indicia, such as a color map with different colors representing different anatomical parts or a map labeled with different gray levels representing different anatomical parts (see Table 3 (i.e. paragraphs [0043]-[0095])). The rapid and accurate identification of the different anatomical parts can be used to understand the human genome, interaction between drugs and tissue and treat disease (paragraphs [0002]-[0005]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill to have the processing and analyzing of the first image data to identify the anatomical parts (i.e. soft tissues) of the above combined references 
However, the above combined references do not specifically disclose that their method further comprises adapting a nominal anatomical model to an anatomical structure recognized in the second image data to produce a modified anatomical model and modified anatomical model image data representative of the modified anatomical model, wherein the device position data is combined with the modified anatomical image data and the displayed second picture is of the superimposition of the device position data on the modified anatomical model image data.  
Simon et al. disclose a method and device for assisting a surgical procedure comprising of receiving an x-ray image, such as an x-ray image of a fractured bone having a plurality of bone fragments, identifying structural aspects of at least one of the bone fragments, adapting a virtual bone model to the imaged bone based on identified structural aspects, and generating and displaying an overlay of the virtual bone model onto the x-ray image, with the virtual bone model aligned to the identified structural aspects (Abstract; paragraphs [0004]-[0009], [0045]-[0048]).  The bone model may be selected from a group of bone models with different sizes and shapes, wherein the selected bone model corresponds to the imaged bone (paragraph [0008], note that the bone model is therefore a nominal anatomical model).  Based on the displayed image, a physician may easily see how the medical procedure should proceed and provides a 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have their method further comprise adapting a nominal anatomical model to an anatomical structure recognized in the second image data (i.e. x-ray/fluoroscope data) to produce a modified anatomical model and modified anatomical model image data representative of the modified anatomical model, wherein the device position data is combined with the modified anatomical image data and the displayed second picture is of the superimposition of the device position data on the modified anatomical model image data (i.e. via overlaying the modified anatomical image data with the second image data which is superimposed with the device position data in the above combined references), as taught by Simon et al., so that a physician may easily see how the medical procedure should proceed and provides a means to determine where the anatomically correct position exists (paragraph [0058]).
Alternatively, Gogin et al. disclose a system and method for enhancing the accuracy of image-guided interventional procedures by providing a preoperatively acquired 3D model of the patient’s anatomy (i.e. nominal anatomical model) which is registered (i.e. adapted) and fused with dynamically enriched fused data of the 2D X-ray reconstructed 2D anatomy (i.e. anatomical structures recognized in X-ray image data), and the obtained registered and fused anatomy can be displayed on a monitor or display (Abstract; paragraphs [0012], [0015], [0037]-[0039]).  Positions of an interventional instrument may further be overlaid and fused with the current version of the reconstructed anatomy (paragraph [0013]).   
alternatively, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the method further comprise adapting a nominal anatomical model to an anatomical structure recognized in the second image data (i.e. x-ray/fluoroscope data) to produce a modified anatomical model and modified anatomical model image data representative of the modified anatomical model, wherein the device position data is combined with the modified anatomical image data and the displayed second picture is of the superimposition of the device position data on the modified anatomical model image data, as taught by Gogin et al. in order to enhance the accuracy of image-guided interventional procedures (Abstract; paragraph [0012]).
With regards to claim 23, Maschke discloses that the first image plane and the second image plane subtend an angle which is in a range of 90 degrees to 45 degrees (paragraph [0028], note that the C-arm can be moved by at least an angle of 180 degrees).
With regards to claim 24, Maschke discloses aligning the second imaging device to be at a first position whereat the second view of the subject is imaged and a second position whereat a third view of the subject is imaged having a third field of view and a third image plane, and the third field of view is larger than the first field of view and aligned such that an area beyond the first field of view is imaged, and receiving, by the navigation unit, the third image data, and transmitting the third image data for display in a third picture (paragraphs [0008], [0020], [0028], referring to the C-arm being moved by at least an angle of 180 degrees, and thus is able to aligned at the first position and acquire the third view and third image plane, [0036], [0046], [0050]-[0054]).
.

Claims 22, 29-31, 33-35 and 39-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Funda et al. in view of Sasso, Maschke, Harris et al.,and Simon et al., as applied to claims 21, 32 and 38 above, and further in view of Krueker et al. (WO 2008/065600).
With regards to claims 22, 29-30, 33-34 and 39-40 as discussed above, the above combined references meet the limitations of claims 21, 32 and 38.  However, the above combined references do not specifically disclose that their method further comprises accepting user input to alter the overlay image to match alignment of the segment regions of the overlay image with the respective ones of the soft tissues.  Further, the above combined references do not specifically disclose accepting user input to alter the modified anatomical model to match conformance of the modified anatomical model to the anatomical structure recognized in the second image data.
Krueker et al. disclose aligning two images through the use of a graphical user interface (GUI) that allows an operator to manipulate the relative translation and orientation of two images, wherein the GUI is implemented with a workstation which includes a display (paragraph [0500]; Figures 1, 5; note that the display of the workstation is thus configured to indicate alignment of a superimposed/overlaid images, wherein an operator can alter said superimposed/overlaid image).  This allows 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the method of the above combined references further comprise accepting user input to alter said overlay image to match alignment of the segment regions of the overlay image with the respective ones of the anatomical parts (i.e. soft tissues) and further comprise accepting user input to alter the modified anatomical model to match conformance of the modified anatomical model to the anatomical structure recognized in the second image data, as taught by Krueker et al., in order to provide visualization of the alignment and provide feedback to the operator about the quality of the alignment (paragraph [0500]).   
With regards to claims 31 and 35, Funda et al. disclose that the first imaging device is a stereoscopic device and the first image data includes data corresponding to stereoscopic views of the stereoscopic device (column 5, line 58-column 6, line 26; column 7, lines 5-23, referring to the stereoscopic medical camera); the first display has 3D displaying capability (column 9, line 59-column 10, line 66; column 13, lines 42-59; Figure 3); and the method further comprises receiving the first image data, and process and feed the first image to produce a 3D display on the first display (column 9, line 59-column 10, line 66; column 13, lines 42-59).  

Claims 26-27 and 36-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Funda et al. in view of Sasso, Maschke, Harris et al.,and Simon et al. s 21 and 32 above, and further in view of Janfaza (US Patent No. 5,295,477), as cited by Applicant.
With regards to claims 26 and 36, as discussed above, the above combined references meet the limitations of claims 21 and 32.  Further, Funda et al. disclose that the first imaging device is an endoscope (Abstract; column 5, line 58-column 6, line 24; Figure 1) and     Maschke discloses that the second imaging device is a fluoroscope (paragraphs [0026], [0028]).
However, they do not specifically disclose that the first imaging device is a stereomicroscope viewing the subject through a cannula restricting the field of view.
Janfaza discloses a stereoscopic endoscope (10) which includes a surgical microscope operatively connected to an endoscope (i.e. cannula), wherein the stereoscopic endoscope provides high resolution images with depth perception and permits a doctor to have substantially free movement of both hands during surgical procedures (column 1, lines 39-43; column 3, lines 7-15; Figures 1-7).  The stereoscopic endoscope has two oculars (18, 20) (Figures 1-7).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the imaging scope of the above combined references be a stereomicroscope (having two oculars) viewing said subject through a cannula restricting the first field of view, as taught by Janfaza, in order to provide high resolution images with depth perception and permits a doctor to have substantially free movement of both hands during surgical procedures (column 1, lines 39-43; column 3, lines 7-15; Figures 1-7).  
note that the “3D visualization unit” has been interpreted as a processor, as described in paragraph [0047] and Figures 1 and 11 of the corresponding instant PG-Pub, along with the algorithm for performing the functions set forth throughout the specification, and equivalents thereof).  

Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Funda et al. in view of Sasso, Maschke, Harris et al., Simon et al. and Janfaza as applied to claim 27 above, and further in view of Shekhar et al. (US Pub No. 2014/0303491), as cited by Applicant.
With regards to claim 28, as discussed above, the above combined references meet the limitations of claim 27.  However, they do not specifically disclose that their method further comprises storing image data from time sequential images from at least one of the first imaging device and the second imaging device, identify an object captured in the stored image data, and display on the first display a course of travel of said object during a time period of the time sequential images

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the method of the above combined references further comprise storing image data from time sequential images from at least one of the first imaging device and the second imaging device, identify an object captured in the stored image data, and display on the first display a course of travel of said object during a time period of the time sequential images, as taught by Shekhar et al., in order to provide a navigation aid to said a surgeon performing a procedure (paragraph [0127]; Figure 20).

Response to Arguments
Applicant’s arguments with respect to claim(s) 21-40 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Examiner notes that Sasso has been introduced to modify the anatomical parts of the combination of the previously applied art to comprise of soft tissues, including muscle, dura and nerves.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE L FERNANDEZ whose telephone number is (571)272-1957.  The examiner can normally be reached on Monday-Friday 9:00 AM - 5:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793